Citation Nr: 1222639	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  03-31 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a back disorder, to include as secondary to the service-connected left elbow disorder.

2.  Entitlement to service connection for a right hip replacement, to include as secondary to the service-connected left elbow disorder.

3.  Entitlement to service connection for a left leg disorder, to include as secondary to the service-connected left elbow disorder.

4.  Entitlement to service connection for a right leg disorder, to include as secondary to the service-connected left elbow disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which continued a 10 percent disability rating for residuals of a dislocated left elbow with X-ray evidence of arthritis, granted entitlement to service connection for left ulnar nerve entrapment, with a 10 percent disability rating, and denied entitlement to service connection for a right hip replacement, a right leg condition, a back condition, and a left leg condition.

The Veteran appeared for a Travel Board hearing in March 2009.  A transcript of the hearing is of record.

The case was remanded in May 2009.  In October 2010, the Board denied the Veteran's increased rating claims and remanded the remaining claims for further development.




FINDINGS OF FACT

1.  The competent and credible evidence of record does not show that the Veteran has a back disorder that began during or within one year of, was otherwise caused by or is etiologically related to his active service, or was caused by or aggravated by his service-connected left elbow disability.

2.  The competent and credible evidence of record does not show that the Veteran has a right hip replacement, as a result of a disability that began during or within one year of, was otherwise caused by or is etiologically related to his active service, or was caused by or aggravated by his service-connected left elbow disability.

3.  The competent and credible evidence of record does not show that the Veteran has a left leg disorder that began during or within one year of, was otherwise caused by or is etiologically related to his active service, or was caused by or aggravated by his service-connected left elbow disability.

4.  The competent and credible evidence of record does not show that the Veteran has a right leg disorder that began during or within one year of, was otherwise caused by or is etiologically related to his active service, or was caused by or aggravated by his service-connected left elbow disability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a back disorder, to include as secondary to a service-connected left elbow disorder, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).   

2.  The criteria for entitlement to service connection for a right hip replacement, to include as secondary to a service-connected left elbow disorder, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).   

3.  The criteria for entitlement to service connection for a left leg disorder, to include as secondary to a service-connected left elbow disorder, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).   

4.  The criteria for entitlement to service connection for a right leg disorder, to include as secondary to a service-connected left elbow disorder, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23, 353 (Apr. 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided with VCAA notice in a November 2002 letter.  This letter informed him of what evidence VA would obtain, what evidence he was expected to provide, and of what assistance VA could provide in obtaining evidence.  The letter informed him that he should submit any information relevant to his claim.  The Veteran also received notice pertaining to the downstream disability rating and effective date elements of the claims in March 2006, with subsequent adjudication of his claims in March 2010 and January 2012 Supplemental Statements of the Case. Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Pelegrini and Mayfield, both supra.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 'duty to assist' contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA obtained the Veteran's service treatment records and all of the identified post-service private medical records.

The Veteran provided testimony at a Travel Board hearing before the undersigned Veterans Law Judge in March 2009.  The United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

In the Travel Board hearing, the Veteran was assisted by a representative from the Disabled American Veterans.  The representative and the Veterans Law Judge asked questions to determine the Veteran's assertions regarding his claims for entitlement to service connection for his back, right hip and right and left leg disorders, as secondary to his service-connected left leg disability.  The Veterans Law Judge elicited testimony from the Veteran with regard to the completion of the record of evidence.  She confirmed that the medical evidence that would help to substantiate his claims was part of the record, including medical records reflecting treatment for his disorders of the back, right and legs, and in particular a letter from his private physician dated in January 2007, which included an opinion in favor of his claims. Therefore, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board remanded this case in May 2009 and in October 2010 for additional development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In May 2009, the Board instructed the RO to provide the Veteran with an examination to determine whether the Veteran's low back disorder, right hip replacement, and left and right lower extremity disorders were etiologically related to the Veteran's period of active service or caused or permanently worsened beyond natural progression as a result of the service-connected left elbow disorder.  In addition, the examiner was requested to provide an opinion as to whether any diagnosed disorder of the left leg has caused a disorder of the right leg to worsen beyond natural progression. 

The Veteran was provided with a VA examination in February 2010; however, this examiner provided an opinion that his low back disorder, right hip replacement, and left and right lower extremity disorders were not causally related to his service-connected left elbow disorders, but did not offer an opinion as to whether the Veteran's service-connected left elbow disorders were aggravating these claimed disabilities.  In addition, the examiner neglected to offer an opinion as whether left leg disorder caused a disorder of the right leg to worsen beyond natural progression. 

The Board again remanded the case in October 2010, in order to obtain another medical opinion.  The Veteran's claims file was provided to a VA examiner who provided an additional opinion in November 2010.  The examiner reviewed the claims file and the Veteran's history and rendered the opinions requested, providing a thorough rationale for his findings.  As such, the Board finds that the examination is adequate for the purposes of adjudicating the Veteran's claims.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295(2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007). 

Service connection - rules and regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

A current disability must be present for a valid service connection claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (complaints of pain alone do not meet the current disability threshold); Evans v. West, 12 Vet. App. 22, 31-32 (1998). More recently, the Court has held that the current disability requirement is satisfied when a claimant has a disability at the time of filing the claim or during the pendency of that claim, even if the disability has since resolved.  McLain v. Nicholson, 21 Vet. App. 319 (2007).

Service connection is also provided for a disability, which is proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2011).  The United States Court of Appeals for Veterans Claims (Court) has held that service connection can be granted under 38 C.F.R. § 3.310, for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established prior to any aggravation.  38 C.F.R. § 3.310(b). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ('[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence').

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Background

At the Veteran's March 2009 Travel Board hearing, he testified that he believed that his right hip, bilateral leg and back disabilities were related to this service-connected right elbow disability because the pain was similar, and these disabilities manifested after his left elbow disability.  He reported that his private physician had informed him that his arthritis has spread throughout his body, beginning in his elbow.  He indicated that he believed that he had gouty arthritis but had been tested for rheumatoid arthritis and was informed that he did not have it.  He testified that he had arthritis in his knee and his foot on the right, and had a bunion on his left foot, and that he had degenerative arthritis in his right hip, necessitating a hip replacement, and his back necessitating surgery.  As noted in the introduction to this decision, the Veteran is service-connected for residuals of a dislocated left elbow with X-ray evidence of arthritis.

The Veteran's service treatment records reflect that he reported cramps in his legs on his June 1965 induction and his July 1967 separation Reports of Medical History.  There are no other service treatment records which show complaints of symptoms of or diagnoses of any back, right hip or leg disorders.  

A January 1987 VA medical a record shows that the Veteran had a possible diagnosis of gout, with pain in his right ankle and left great toe.  A May 1987 VA medical records show that the Veteran had swelling in the top of his right foot and that his right ankle and toe had been sore.  The examiner noted a question of gout and arthritis.  In March 1988, the Veteran was assessed with possible gout.  An October 1990 VA medical record shows that the Veteran reported pain in his left knee.  The examiner noted a possible meniscus tear.  The Veteran reported that he had pain in his joints which had moved from his lower arms to his knees.  

The record of evidence includes medical records from the Veteran's private physician, J.S.V., M.D., reflecting treatment from March 1990 to March 2008 for a long history of pain in his lower extremities.  These records also show that the Veteran was diagnosed with gouty arthritis in the 1980's, which was managed well with medication and had very few flare-ups.  The records reflect that the Veteran's gout affected his toes, feet and possibly an ankle, but as it was well controlled, there is no evidence in these records that his gouty arthritis spread further.

In March 1990, the Veteran reported stiffness in his ankles, but no other joint pain.  The Veteran began reporting left ankle and knee and bilateral foot pain in 1990.  In August 1990, his private physician diagnosed "pauci-arthritis" of the left knee and left foot.  In November 1990, the Veteran complained of pain in all of his joints, with the exception of his right knee and left hip.  In December 1990, the private physician noted that she had reviewed an October 1990 X-ray of his left knee and a February 1987 X-ray of his left ankle and that both were normal.

In January 1992, the private physician found that the Veteran had probable osteoarthritis of the left knee.  In April 1992, the private physician assessed generalized osteoarthritis, based upon the Veteran's complains of pain in his joints.  In October 1992, the Veteran complained of leg cramps after he went to bed at night, and the private physician provided the assessment of polyarthralgias.  In April 1993, the private physician noted the Veteran's complaints of left knee pain, but that there was no abnormality of his left knee.  She found that his chronic left knee pain was probably secondary to osteoarthritis.  In July 1993, the private physician noted that the Veteran had a "complicated pain syndrome."

In July 1994, the Veteran began to complain of pain in his right hip.  The Veteran brought in X-rays from the VA, which revealed severe lumbar degenerative disc disease at L5-S1.  The private physician noted that the X-rays of the hips were essentially normal, with possible minimal osteoarthritis.  The impression was lateral musculoskeletal pain, which was radicular from his back, and not true hip pain.

In October 1994, the Veteran began to complain of pain in his right knee, which the private physician found to be secondary to mild right lateral tendonitis.  December 1995 records show that the Veteran was having pain in his right hip and knee.  The private physician's impression was osteoarthritis.  In July 1996, the private physician diagnosed severe osteoarthritis of the right hips and early osteoarthritis of the knees.  In July 1997, the examiner noted the Veteran's reports of new onset low back pain, which she felt was secondary to degenerative joint disease complicated by obesity.  In March 1999, the private physician diagnosed end-stage osteoarthritis of the right hip.

August 1999 VA medical records show that the Veteran had a right hip replacement due to arthritis.  

A November 2000 medical record from a private physician, C.S., M.D., reflected that the Veteran was establishing care with this provider, and gave a history of recent surgeries to his left lower extremity due to infection, right hip replacement a year prior, gout, and chronic generalized pain.  Records in February 2001 and June 2001 show that the Veteran had a flare-up of pain in right lower back, which radiated down his right lower extremity.  The assessment was lower back pain.

An August 2001 VA medical record shows that the Veteran was seen a routine check-up for status post a right total hip arthroplasty, which had been performed two years prior.  The Veteran reported that he had buttock pain which had been present for four to five months prior.  The examiner also noted age-appropriate degenerative joint disease at L5-S1.  A September 2001 VA medical record shows that the Veteran had a chronic non-healing ulcer of the left lower calf, likely due to venous insufficiency.  In December 2001, it was noted that the Veteran had a lawn mower injury to his left lower leg 14 months prior, and that he had two failed skin grafts.  

In May 2002, the Veteran reported pain in both of his legs.  It was noted that his right thigh pain was possibly due to proximal femoral stress shielding on X-ray.  The examiner noted that the Veteran was morbidly obese, and that losing weight would help alleviate his right total hip replacement pain. 

A June 2002 medical record from C.S., M.D. reflects the diagnoses of gouty arthritis, fibromyalgia, chronic generalized pain, and status post multiple surgeries to the left lower extremity due to infection.

A November 2002 VA medical record shows that the Veteran was status post total hip arthroplasty, and was reporting persistent left lower extremity radiculopathy and low back pain.  

Private medical records from J.S.V., M.D., showing treatment in December 2002 reflect the results of a lumbar MRI that revealed a right herniated disc and left L5-S1 foraminal stenosis.  The Veteran's symptoms were back pain and numbness in the left leg from just below the knee to the toes.  The private physician noted that he had not had any joint swelling to suggest an acute inflammatory arthritis.  The assessment was low back and left leg numbness secondary to L5-S1 foraminal stenosis and possible peripheral neuropathy.  The remainder of the records from this private physician reflect ongoing treatment for osteoarthritis in the hips and knees, and degenerative disc disease of the lumbar spine at L4-5 and L5-S1.

A December 2002 letter from J.S.V., M.D shows that the Veteran had progressive back pain and numbness in the left leg, and that a recent MRI had revealed foraminal stenosis at L5-S1, caused by arthritis.  However, the private physician noted that it was possible that a service-connected injury had started the arthritic process.  

A December 2002 VA MRI revealed rightward L4-L5 disc herniation, left L5-S1 foraminal stenosis and moderate degenerative stenosis.  

A September 2003 VA medical record shows that the Veteran underwent a left L4-5 and L5-S1 hemilaminectomy, and foraminotomy.  The Veteran reported that he had pain postoperatively down the left anterior leg into the top of the left foot, but that the pain had improved.  He noted that he had worsening pain in the low back with radiation into the right groin as well as intermittent pain in the left calf and into the plantar surface of the left foot.  A January 2004 x-ray showed mild to moderate degenerative joint disease of the left knee joint.  A March 2004 MRI revealed that the Veteran was status post decompression without improvement of pain, with good decompression on the left at L4-5.  

A February 2005 letter from J.S.V., M.D reflected that she had provided medical care the Veteran for 15 years for multiple arthritis and neurological problems, and that he had a history of trauma while in the military that had lead to progressive degenerative back disease as well as chronic left arm compression neuropathy.  She noted that both of these had been well documented through herself and physicians at the VA Hospital at Asheville, and through an orthopedic surgeon. 

The Veteran submitted a statement in July 2005 in which he contended that his original arthritis condition, which began in his elbow, made its way into his legs, knees, hips, back, neck, arms and shoulders.  

In a January 2007 letter, J.S.V., M.D noted the Veteran's progressive degenerative back disease and opined that the Veteran's arthritis was at least as likely as not caused by his service-connected left elbow injury.

A February 2007 VA medical records shows that that Veteran had bilateral foot peripheral vascular disease.

VA medical records in June 2008 reflect that the Veteran had a past medical history of gout, herniated disc at L4-5, and a lawn mower injury to the left lower leg, status post two skin grafts.  He was seen in July 2008 for concerns about his left ankle and foot and was noted to have edema and swelling in his legs, since his cardiac medication was increased.  He was instructed to decrease the medication.

The Veteran was admitted to the VA at the end of October 2008 for four days for treatment of hyperglycemia and renal insufficiency.  It was noted that he had edema of the lower extremities.  In November 2008, the Veteran reported leg cramps and problems with sugar levels.  

A February 2010 VA examiner provided his opinion that he did not feel that there was any causal relationship between the Veteran's left elbow injury and left ulnar entrapment to account for his additional orthopedic problems of the low back with degenerative arthritis of the lumbar spine with arthritis of the right ankle and with bilateral lower extremity discomfort.  The examiner did find that these additional non-elbow related disorders were the result of developmental maladies through his lifetime, but were not causally related to his injury.  

A November 2010 VA opinion reflects the diagnoses of degenerative disc disease of the lumbar spine, degenerative arthritis of the right hip, status post joint replacement surgery, and degenerative arthritis of the bilateral hips and knees.  The examiner noted that each of these diagnoses were less likely than not etiologically related to the Veteran's period of active service, as the service treatment records were silent with references to symptoms or clinical findings related to these specific areas.  The examiner stated that degenerative arthritis, also known as osteoarthritis, such as referenced here has no known etiology, in the absence of specific causative factors, such as trauma, which did occur with the service-connected left elbow, according to the National Institute of Arthritis and Musculoskeletal and Skin Diseases (NIAMS), -- National Institutes of Health, http://www.niams.nih.gov.

Additionally, the examiner found that there was no evidence of a nexus suggesting causation or aggravation between each of these particular conditions and the Veteran's service-connected left elbow, based on medical explanation of the musculoskeletal relationship.  These other musculoskeletal areas were functionally unrelated/anatomically distant to the service-connected left elbow.  Finally, the examiner found that it was less likely than not that any diagnosed disorder of the left leg had caused a disorder of the right leg to worsen beyond its natural progression.  The examiner noted that that the body of medical evidence supported this opinion.

Analysis

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan, supra.  The evaluation of evidence generally involves a three step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Then, the Board must determine whether the evidence is credible.  The Board must make an express credibility finding regarding lay evidence.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Finally, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.  

In assessing the evidence of record, the Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).  The competence of evidence, the Court has held, is a legal concept, which is useful in determining whether testimony may be heard and considered by the trier of fact, while the credibility of such evidence is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker, 10 Vet. App. at 74.  See also Layno, supra. 

The medical evidence of record clearly shows that the Veteran has been diagnosed with degenerative disc disease of the lumbar spine, degenerative arthritis of the right hip, status post joint replacement surgery, and degenerative arthritis of the bilateral hips and knees.  In addition, as noted above, the Veteran had been found to have gouty arthritis in his feet.  Thus, the Veteran meets one of the fundamental requirements of service connection.  Brammer, supra.  The issue in this case, then, is whether the evidence of record, including medical and lay evidence, attributes these disabilities to his service-connected left elbow disability or directly to his active duty.

In terms of medical opinion with regard to a potential link between his service-connected left elbow disability and his back, right hip and leg disabilities, aside from the November 2010 VA opinion, the Board notes that the Veteran's private physician, J.S.V., M.D., has submitted several statements in support of the Veteran's service connection claims.

The Board must weigh the credibility of these medical opinions to determine their ultimate probative value in relation to each other and, in so doing, may favor one over another provided there is sufficient explanation of the underlying reasons and bases.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases for doing so).

In a December 2002 letter, the private physician noted that the Veteran had foraminal stenosis at L5-S1, caused by arthritis, and that it was "possible" that a service-connected injury had started the arthritic process.  However, this is too attenuated an opinion to provide any probative value.  Bloom v. West, 12 Vet. App. 185, 187 (1999) (by using the term 'could,' without supporting clinical data or other rationale, doctor's opinion simply was too speculative to provide the degree of certainty required for medical opinion).  See Morris v. West, 13 Vet. App. 94, 97 (1999) (diagnosis that appellant was 'possibly' suffering from a disability was deemed speculative).  Such speculation is not legally sufficient to establish service connection.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); and 38 C.F.R. § 3.102 (reasonable doubt does not include resort to speculation or remote possibility).

In her January 2007 letter, this private physician provided her opinion that the Veteran's arthritis was at least as likely as not caused by his service-connected left elbow injury.  However, this letter does not have probative value in determining whether the Veteran's service-connected left elbow disability has caused arthritis in his back, right hip, or legs.  The examiner has only provided an opinion with regard to the Veteran's degenerative disease in his back, and has provided no rationale or clinical data to support her conclusions.  

In contrast, the November 2010 VA examiner took into consideration all the relevant facts and reviewed the entire claims file in providing the opinion.  Moreover, such medical examination reports contained clear conclusions with supporting data, and a reasoned medical explanation, based upon current medical literature, connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  As such, the Board accords great probative weight to the November 2010 VA examiner's opinion.

With regard to his secondary claim, the Veteran has indicated that he feels that his arthritis in his back, right and legs is related to the arthritis in his left elbow because the pain in these areas has been similar to the pain in his left elbow, and these disabilities occurred subsequent to his left elbow disability.  The Board notes that he is competent to report symptoms that the lay witness observed and is within the realm of his or her personal knowledge; that is, those which are perceived through the use of the senses.  Layno, supra.  Pain falls into such a category.  

However, to the extent that the lay statements by the Veteran can be accorded any weight in deciding this case, while the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's service-connected left elbow disability and arthritis in his lumbar spine, right hip, and joints in his right and left legs, including his feet, to be complex in nature.  

Therefore, while the Veteran is competent to describe his pain, the Board accords his statements that his arthritis in his left elbow spread to other areas of his body little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  Moreover, the Veteran has only offered conclusory statements regarding the relationship between his left elbow arthritis and arthritis in his back, right hip and the joints of his legs, including his feet.  

Therefore, the Board finds that the Veteran's contentions regarding the etiology of his arthritis in his back, right hip and the joints of his legs, including his feet, are outweighed by the competent and probative November 2010 VA examiner's findings.  As such, the Board finds that service connection for disorders of the back, right hip and right and left legs, as secondary to his service-connected left elbow disability, is not warranted.  

In terms of evidence providing an etiology between the Veteran's current back, right hip and right and left leg disorders and his time on active duty, the Board notes that, in the February 2005 letter, his private physician opined that the Veteran had a long history of trauma in the military that led to progressive degenerative back disease.  However, the Veteran's service treatment records reflect only that the Veteran dislocated his left elbow while on active duty, and do not reflect any other trauma.  In addition, the Veteran has not contended that his current back, right hip and right and left leg disorders are due to in-service trauma.  A medical opinion based on an inaccurate factual premise has no probative value.  Reonal v. Brown, 5 Vet.App. 4458, 460-61 (1993).      

On the other hand, the examiner who provided the November 2010 VA examination report reviewed the record of evidence and opined that each of the diagnoses with regard to the Veteran's back, right hip and right and left legs were less likely than not etiologically related to the Veteran's period of active service, as the service treatment records were silent with references to symptoms or clinical findings related to these specific areas.  The examiner provided the rationale that degenerative arthritis has no known etiology, in the absence of factors such as trauma, which occurred only with regard to the Veteran's left elbow.  As such, there is no medical or lay evidence of a nexus between the Veteran's current disabilities of his back, right hip or right or left legs and his active duty.  Boyer, supra.

Arthritis is a disorder for which presumptive service connection is available.  However, for the same reasons as set out about regarding service connection, there is no evidence in the claims file that the Veteran's arthritis in his back, right hip or right or left legs manifested to a compensable degree within one year of his discharge.  Therefore, service connection on a presumptive basis is not warranted.  38 C.F.R. §§ 3.307, 3.309.    

Finally, to the extent that the Veteran's claims regarding arthritis in his legs included his feet, the Board has noted that the Veteran was found to have gouty arthritis in his feet, which began in the 1980s, approximately 20 years after his discharge from active duty.  There are no service treatment records which reflect complaints of or treatment for gout in the Veteran's feet.  The Veteran has not provided any specific contentions that his gouty arthritis manifested during active duty or is etiologically related to active duty.  Without any medical or lay evidence of a nexus between the Veteran's gouty arthritis and his active duty, there is no basis upon which to grant service connection.  Boyer, supra.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the appellant's claim of entitlement to service connection for back, right hip or right or left legs.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107.


ORDER

Service connection for a back disorder, to include as secondary to the service-connected left elbow disorder, is denied.

Service connection for a right hip replacement, to include as secondary to the service-connected left elbow disorder, is denied.

Service connection for a left leg disorder, to include as secondary to the service-connected left elbow disorder, is denied.

Service connection for a right leg disorder, to include as secondary to the service-connected left elbow disorder, is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


